UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 x REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report…………… For the transition period from to Commission File Number 001-33129 ALLOT COMMUNICATIONS LTD. (Exact Name of Registrant as specified in its charter) ISRAEL (Jurisdiction of incorporation or organization) 22 Hanagar Street Neve Ne’eman Industrial Zone B Hod-Hasharon 4501317 Israel (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Ordinary Shares, par value NIS 0.10 per share Name of each exchange on which registered Nasdaq Global Select Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of December 31, 2012: 32,547,151 ordinary shares, NIS 0.10 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes oNox If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer xAccelerated filer oNon-accelerated filer o Indicate by check mark basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPx International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNox 2 PRELIMINARY NOTES Terms As used herein, and unless the context suggests otherwise, the terms “Allot,” “Company,” “we,” “us” or “ours” refer to Allot Communications Ltd. Forward-Looking Statements In addition to historical facts, this annual report on Form 20-F contains forward-looking statements within the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995. We have based these forward-looking statements on our current expectations and projections about future events. These statements include but are not limited to: · statements regarding projections of capital expenditures; · statements regarding competitive pressures; · statements regarding expected revenue growth; · statements regarding the expected growth demand for video caching and optimization; · statements regarding trends in mobile networks, including the development of a digital lifestyle, over-the-top applications, the need to manage mobile network traffic and cloud computing, among others; · statements regarding our ability to develop technologies to meet our customer demands and expand our product and service offerings; · statements regarding the acceptance and growth of our value-added services by our customers; · statements regarding the expected growth in the use of particular broadband applications; · statements as to our ability to meet anticipated cash needs based on our current business plan; · statements as to the impact of the rate of inflation and the political and security situation on our business; · statements regarding the price and market liquidity of our ordinary shares; · statements as to our ability to retain our current suppliers and subcontractors; and · statements regarding our future performance, sales, gross margins, expenses (including stock-based compensation expenses) and cost of revenues. These statements may be found in the sections of this annual report on Form 20-F entitled “ITEM 3: Key Information—Risk Factors,” “ITEM 4: Information on Allot,” “ITEM 5: Operating and Financial Review and Prospects,” “ITEM 10: Additional Information—Taxation—United States Federal Income Taxation—Passive Foreign Investment Company Considerations” and elsewhere in this annual report, including the section of this annual report entitled “ITEM 4: Information on Allot—Business Overview—Overview” and “ITEM 4: Information on Allot—Business Overview—Industry Background,” which contain information obtained from independent industry sources. Actual results could differ materially from those anticipated in these forward-looking statements due to various factors, including all the risks discussed in “ITEM 3: Key Information—Risk Factors” and elsewhere in this annual report. In addition, statements that use the terms “may,” “believe,” “expect,” “plan,” “intend,” “estimate,” “anticipate” “predict,” “potential” and similar expressions are intended to identify forward-looking statements. All forward-looking statements in this annual report reflect our current views about future events and are based on assumptions and are subject to risks and uncertainties that could cause our actual results to differ materially from future results expressed or implied by the forward-looking statements. Many of these factors are beyond our ability to control or predict. You should not put undue reliance on any forward-looking statements. Unless we are required to do so under U.S. federal securities laws or other applicable laws, we do not intend to update or revise any forward-looking statements. 3 TABLE OF CONTENTS PART I ITEM 1: Identity of Directors, Senior Management and Advisers 6 ITEM 2: Offer Statistics and Expected Timetable 6 ITEM 3: Key Information 6 Selected Financial Data 6 Capitalization and Indebtedness 7 Reasons for Offer and Use of Proceeds 8 Risk Factors 8 ITEM 4: Information on Allot 22 History and Development of Allot 22 Business Overview 23 Organizational Structure 32 Property, Plants and Equipment 32 ITEM 4A: Unresolved Staff Comments 32 ITEM 5: Operating and Financial Review and Prospects 32 Operating Results 32 Liquidity and Capital Resources 45 Research and Development, Patents and Licenses 47 Trend Information 47 Off-Balance Sheet Arrangements 47 Contractual Obligations 47 ITEM 6: Directors, Senior Management and Employees 48 Directors and Senior Management 48 Compensation of Officers and Directors 52 Board Practices 53 Employees 59 Share Ownership 60 ITEM 7: Major Shareholders and Related Party Transactions 63 Major Shareholders 63 Related Party Transactions 64 Interests of Experts and Counsel 65 ITEM 8: Financial Information 65 Consolidated Financial Statements and Other Financial Information 65 Significant Changes 66 4 ITEM 9: The Offer and Listing 66 Stock Price History 66 Markets 67 ITEM 10: Additional Information 67 Share Capital 67 Memorandum and Articles of Association 67 Material Contracts 72 Exchange Controls 72 Taxation 72 Documents on Display 86 Subsidiary Information 87 ITEM 11: Quantitative and Qualitative Disclosures About Market Risk 87 ITEM 12: Description of Securities Other Than Equity Securities 88 PART II ITEM 13: Defaults, Dividend Arrearages and Delinquencies 88 ITEM 14: Material Modifications to the Rights of Security Holders and Use of Proceed 88 ITEM 15: Controls and Procedures 88 ITEM 16: Reserved 89 ITEM 16A: Audit Committee Financial Expert 89 ITEM 16B: Code of Ethics 89 ITEM 16C: Principal Accountant Fees and Services 90 ITEM 16D: Exemptions from the Listing Standards for Audit Committees 90 ITEM 16E: Purchase of Equity Securities by the Company and Affiliated Purchasers 90 ITEM 16F: Change in Registrant’s Certifying Accountant 90 ITEM 16G: Corporate Governance 90 PART III ITEM 17: Financial Statements 91 ITEM 18: Financial Statements 91 ITEM 19: Exhibits 91 5 PART I ITEM 1: Identity of Directors, Senior Management and Advisers Not applicable. ITEM 2: Offer Statistics and Expected Timetable Not applicable. ITEM 3: Key Information A.Selected Financial Data You should read the following selected consolidated financial data in conjunction with “ITEM 5: Operating and Financial Review and Prospects” and our consolidated financial statements and the related notes included elsewhere in this annual report on Form 20-F. The consolidated statements of operations data for the years ended December 31, 2010, 2011 and 2012 the consolidated balance sheet data as of December 31, 2011 and 2012 are derived from our audited consolidated financial statements included in “ITEM 18: Financial Statements,” which have been prepared in accordance with generally accepted accounting principles in the United States. The consolidated statements of operations for the years ended December 31, 2008 and 2009 and the consolidated balance sheet data as of December 31, 2008, 2009 and 2010 have been derived from our audited consolidated financial statements which are not included in this annual report. Year ended December 31, (in thousands of U.S. dollars, except per share and share data) Consolidated Statements of Operations: Revenues: Products $ Services Total revenues Cost of revenues(1): Products Services Expenses related to the settlement of the Office of the Chief Scientist grants(2) - Total cost of revenues Gross profit Operating expenses: Research and development, gross Less royalty-bearing grant participation Research and development, net(1) Sales and marketing(1) General and administrative(1) In process research and development - Total operating expenses Operating income (loss) Financing income (expenses), net ) ) ) Income (loss) before income tax expenses (benefit) Income tax expenses (benefit) 63 84 ) ) Net income (loss) $ ) $ ) $ ) $ $ ) Basic net earnings (loss) per share $ ) $ ) $ ) $ $ ) Diluted net earnings (loss) per share $ ) $ ) $ ) $ $ ) Weighted average number of shares used in computing basic net earnings (loss) per share Weighted average number of shares used in computing diluted net earnings (loss) per share (1) Includes stock-based compensation expense related to options granted to employees and others as follows: 6 Year ended December 31, (in thousands of U.S. dollars) Cost of revenues $
